DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the specification filed on 10/28/2021 have not introduced a new matter, thus it has been accepted and entered. 

Response to Arguments
Applicant’s arguments, see Remarks, filed on 10/28/2021, with respect to the objection of the specification (i.e. Title) have been fully considered and are persuasive in view of the amendment to the specification filed on 10/28/2021.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see Remarks, filed on 10/28/2021, with respect to the claim objection of claim 6 have been fully considered and are persuasive in view of the amendment filed on 10/28/2021.  The claim objection of claim 6 has been withdrawn. 
Applicant’s arguments, see Remarks, filed on 10/28/2021, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections of claims 2-5 and 7-10 have been fully considered and are persuasive in view of the amendment filed on 10/28/2021.  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections of claims 2-5 and 7-10 have been withdrawn. 
Applicant’s arguments, see Remarks, filed on 10/28/2021, with respect to the 35 U.S.C. 103 rejections of claims 1-10 have been fully considered and are persuasive in view of the amendment filed on 10/28/2021.  The 35 U.S.C. 103 rejections of claims 1-10 have been withdrawn. 

Allowable Subject Matter
Claims 1-10 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/01034560 A1 discloses transmitting wake up message to wake up terminal from doze state (paragraphs [99, 119, 129, 143]), wherein the wake up message includes a user bitmap (paragraphs [116, 157]) and transmitting information indicating the user bitmap, i.e. position in a group bitmap indicated by a group identifier (GID) (paragraphs [116, 157]).
US 9,893,900 discloses group identifier (GID) comprising a node bit-map (Col. 11, lines 1-65).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        November 6, 2021